UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-4184 Valpey-FisherCorporation (Exact name of registrant as specified in its charter) Maryland 06-0737363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 75 South St., Hopkinton, Massachusetts (Address of principal executive offices) (Zip Code) (508) 435-6831 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] - 1 - Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [X] As of November 10, 2011, the number of shares outstanding of Registrant’s Common Stock, par value $.05 was 4,350,206. - 2 - Valpey-Fisher Corporation INDEX PAGE PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Condensed Balance Sheets – October 2, 2011 (Unaudited) and December 31, 2010 (Audited) 4 Consolidated Statements of Operations – (Unaudited) Three and Nine Months Ended October 2, 2011 and October 3, 2010 5 Consolidated Statements of Cash Flows – (Unaudited) Nine Months Ended October 2, 2011 and October 3, 2010 6 Notes to Consolidated Condensed Financial Statements – (Unaudited) 7-11 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-15 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4.Controls and Procedures 15 PART II.OTHER INFORMATION ITEM 1A.Risk Factors 16 ITEM 6. Exhibits 16 SIGNATURES 17 - 3 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements Valpey-Fisher Corporation and Subsidiaries Consolidated Condensed Balance Sheets (In thousands, except share data) October 2, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred income taxes Other current assets 90 44 Total current assets Property, plant and equipment, at cost Less accumulated depreciation Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Deferred income taxes Stockholders’ equity: Preferred stock, $1.00 par value- Authorized 1,000,000 shares; issued none - - Common stock, $.05 par value- Authorized 10,000,000 shares; Issued and outstanding: 4,350,206 and 4,328,527 shares Capital surplus Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated condensed financial statements. - 4 - Valpey-Fisher Corporation and Subsidiaries Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended 10/2/2011 10/3/2010 10/2/2011 10/3/2010 Net sales $ Cost of sales Gross profit Operating expenses: Selling and advertising General and administrative Research and development Operating profit Interest income 2 4 7 13 Earnings before income taxes Income tax expense 89 Net earnings $ Basic earnings per share $ Diluted earnings per share $ Basic weighted average shares Diluted weighted average shares See notes to consolidated condensed financial statements. - 5 - Valpey-Fisher Corporation and Subsidiaries Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended 10/2/2011 10/3/2010 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided (used) by operating activities of continuing operations: Depreciation Provisions for inventory 50 Deferred income taxes 31 Stock-based compensation 24 34 Changes in operating assets and liabilities: Receivables, net ) ) Inventories ) ) Other current assets ) 83 Accounts payable and accrued liabilities Net cash provided (used) by operating activities of continuing operations ) Cash flows from operating activities: - Discontinued Operations Change in accrued liabilities ) ) Net cash (used) by operating activities of discontinued operations ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Other assets, net ) ) Net cash (used) by investing activities ) ) Cash flows from financing activities: Stock options exercised 29 11 Change in restricted cash - ) Net cash provided (used) by financing activities 29 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental Cash Flow Information Cash paid during the period by continuing operations for income taxes $
